Citation Nr: 1801889	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to serviced connection for a gland disorder, other than the already service-connected abscess of the right sub-maxillary gland.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a videoconference hearing in April 2013.  The Veteran's claim for service connection for a gland disorder initially included a claim based on exposure to ionizing radiation.  The Veteran, through his representative, explicitly withdrew claims based on exposure to radiation at the April 2013 hearing and in the April 2011 substantive appeal letter; therefore, this theory of entitlement will not be considered by the Board.

The Board Decision of May 2013 remanded the claims for service connection for headaches and a gland disorder, other than abscess of the right sub-maxillary gland, to the RO for further development and readjudication.  By an October 2017 rating decision, the RO granted service connection for headaches.  As this action represents a complete grant of the benefits sought, the issue of entitlement to service connection for headaches is no longer before the Board.

Additionally, by a separate Board decision in May 2013, the Veteran's claim of entitlement to a compensable disability rating for abscess of the right sub-maxillary gland was remanded for a hearing before another Veterans Law Judge.  This issue will be the subject of a separate Board decision.  

In a December 2017 letter from the RO, the Veteran was made aware of the Rapid Appeals Modernization Program (RAMP) and in a subsequent letter, the Veteran elected to participate in RAMP, selecting the option for "Higher-Level Review."  However, as noted in the December 2017 letter, appeals that have been activated by the Board are not eligible for RAMP processing.  As the appeal of the issue discussed herein has been activated by the Board, the Board will continue with adjudication pursuant to current appeals procedures.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a diagnosis of a gland disorder, other than abscesses of the right sub-maxillary gland.


CONCLUSION OF LAW

The criteria for service connection for a gland disorder, other than abscess of the right sub-maxillary gland, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a gland disorder characterized by persistent symptoms of dry mouth, sore throat, difficulty swallowing, and loss of taste.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As a layperson, the Veteran is competent to report his symptoms but does not have the expertise to make a diagnosis of a glandular disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran was provided a July 2016 VA examination of the Nose, Throat, Larynx and Pharynx.  The VA examiner reviewed the Veteran's file and examined the Veteran.  He acknowledged all symptoms reported by the veteran (dry mouth, difficulty swallowing, loss of taste, and sore throat) and opined that there is "no pathology or diagnosis of any gland disorder in the evidence of record other tha[n] the service connected status post excision of the right submaxillary gland with residual scar.  There is no evidence of any gland condition due to service or ionizing radiation exposure in the evidence of record or on physical examination."  The examiner is a medical professional and is competent to provide a medical opinion.  His review of the evidence is thorough and the reasoning provided for the opinion is sound.  This opinion is credible and entitled to great weight.  There is no other competent evidence of record indicating that the Veteran has any additional gland disorder other than the one that is already service connected.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App 223 (1992).  As the preponderance of the evidence shows there is not a disability with respect to the claim now before the Board, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for a new and distinct gland disorder must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a gland disorder, other than abscess of the right sub-maxillary gland, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


